SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court be and is AFFIRMED.
Juan Fermín, pro se, appeals from a May 26, 2000 judgment of the District Court. The District Court found as a matter of fact that Fermín had failed to establish by a preponderance of the evidence that the 9,380 dollars in United States currency at issue here were traceable to a source of legitimate income. We perceive no clear error in this finding.
We have considered Fermin’s other arguments and conclude that they are without merit.
For the reasons stated above, the judgment of the District Court is therefore AFFIRMED, substantially for the reasons stated by Judge Schwartz in his Opinion and Order dated May 25, 2000.